ORDER
PER CURIAM:
Petitioner files a petition for writ of habeas corpus, pro se. From the petition it appears that petitioner is confined, in the State Prison following his conviction in the district court of Custer County, of the crime of burglary in the first degree, which conviction is being appealed to. this Court. Petitioner appears, to be having trouble with his appeal bond and has requested his counsel to get it taken care of but he alleges nothing has been done.
This Court does not accept pro se petitions when petitioner has counsel, as is the case here, but to save time the petition is being referred to the district court of Custer County for attention. . ■ '